Citation Nr: 0400474	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-02 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
1995, for the assignment of a 50 percent evaluation for a 
lumbar spine disability.

2.  Entitlement to an effective date earlier than February 1, 
1985, for the assignment of a 40 percent evaluation for a 
thoracic spine disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

This case was remanded by the Board in February 2003 for 
further development and is now ready for appellate review.  
With respect to the claim for a TDIU, the Board finds that 
another remand is in order.  The remaining issues will be 
decided below.

Further, it appears that the veteran may have raised a claim 
with respect to clear and unmistakable error in the initial 
grant of service connection and assignment of disability 
ratings.  If he desires to pursue such a claim, he should do 
so with specificity at the RO.

As a final procedural matter, the Board notes that additional 
evidence has been received since the case was certified for 
appeal.  This evidence was received after the last RO review.  
The Board has, accordingly, reviewed the additional evidence 
and is of the opinion that it is either duplicative of 
evidence already submitted, medical evidence post-dating the 
current effective dates, service medical records which were 
already reviewed, a duplicative DD-214, a rating decision 
from the 1950s, or written arguments from the veteran which 
are essentially duplicative of assertions already made and 
considered.  The veteran also dismissed his service 
representative and did not appoint another representative.  
As such, there is no prejudice to the veteran in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  VA had made all reasonable efforts to assist the veteran 
in the development of the claims for earlier effective dates 
and has notified him of the information and evidence 
necessary to substantiate his claims.

2.  On March 23, 1995, the RO received correspondence from 
the veteran asserting a claim for a "service connected back 
& shoulder condition." 

3.  Outpatient treatment records dated from March 1994 to 
March 1995 are negative for treatment for a low back 
disability.

4.  There is no evidence showing entitlement to a 50 percent 
disability rating for a lumbar spine disability prior to the 
time the veteran filed his claim in March 1995.

5.  On October 2, 1984, the RO received correspondence from 
the veteran wanting to be "re-evaluated for an Increase" in 
his service-connected disabilities.  An October 4, 1984, 
treatment record reflects "marked" limitation of motion of 
the back.

6.  On February 1, 1985, a VA examination report noted a 
significant decrease in range of motion of the veteran's 
back.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than March 23, 1995, for the assignment of a 50 percent 
evaluation for a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2003); Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

2.  The criteria for an effective date of October 4, 1984, 
but no earlier, for the assignment of a 40 percent evaluation 
for a thoracic spine disability have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2003); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2003) (emphasis added).  The effective date may also be the 
earliest date as of which it is "factually ascertainable" 
that an increase in disability had occurred if the claim is 
received within one year from the date of the increase.  
38 C.F.R. § 3.400 (o)(2) (2003).  Any communication or action 
indicating an intent to apply for a benefit may be considered 
an informal claim.  38 C.F.R. § 3.155 (2003).  Further, VA or 
uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim of 
service connection has already been allowed.  38 C.F.R. 
§ 3.157 (2003).

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Entitlement to an Effective Date Earlier than March 23, 1995, 
for the Assignment of a 50 Percent Evaluation for a Lumbar 
Spine Disability

Under DC 5285, the residuals of a fractured spine (as is the 
case here) will be evaluated at 100 percent disabling with 
cord involvement, if the veteran is bedridden, or requires 
long leg braces.  A 60 percent evaluation will be assigned 
when there is no cord involvement but with abnormal mobility 
requiring neck brace.  In other cases, it will be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Under DC 5292, limitation of motion of the lumbar 
spine will be assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  In this case, the veteran is currently 
assigned a 40 percent rating for "severe" limitation of 
motion, plus an additional 10 percent rating for deformity of 
a vertebral body for a total of a 50 percent disabling 
rating.

The veteran contends that he is entitled to an earlier 
effective date for the assignment of a 50 percent rating for 
his lumbar spine disability.  After a careful review of the 
claims file, the Board finds that there is no legal basis for 
the assignment of a 50 percent rating prior to March 23, 
1995.  

Historically, the veteran was initially granted service 
connection for the residuals of a compression fracture of the 
lumbar spine with T11 and T12 involvement effectively 
immediately after military discharge.  In the early 1980s, 
the disability rating was increased to 20 percent, which 
included a 10 percent rating for "slight" limitation of 
motion and 10 percent rating for the deformity of a vertebral 
body.  In the mid-1980s, the rating was increased to 30 
percent; 20 percent for "moderate" limitation of motion 
plus 10 percent for a deformity of the vertebral body.  

In correspondence dated March 23, 1995, the veteran submitted 
correspondence referencing his "service connected back & 
shoulder condition."  He maintained that he experienced 
worsening pain in his back and legs.  Subsequently, he 
underwent a VA examination and medical records were 
associated with the claims file.  As a result, his disability 
rating was increased to 40 percent by rating decision dated 
in June 1999 and an effective date of March 23, 1995, was 
assigned.  By decision dated in September 1999, the Decision 
Review Officer concluded that an additional 10 percent was 
warranted for a demonstrable deformity of the vertebral body.  
As a result, a 50 percent disabling rating was assigned and 
the original effective date of March 23, 1995, was 
maintained.

Review of the outpatient treatment records for the period 
prior to March 1995 shows that the veteran sought treatment 
for a myriad of medical problems, including memory loss, a 
back cyst, attention deficit disorder, abnormal liver 
enzymes, and hematuria, but no low back complaints.  After he 
filed the claim in March 1995, medical evidence reflected on-
going treatment for low back pain.  Based on the above 
evidence, the Board finds that the outpatient treatment 
records dated prior to March 1995 do not support a higher 
rating and cannot establish an earlier effective date for the 
veteran's claim.  As noted above, a 40 percent disability 
rating is the highest available for limitation of motion of 
the lumbar spine plus 10 percent is available for a deformity 
of the vertebral body.  As there is no indication of severe 
limitation of motion prior to March 1995, the medical 
evidence, even accepted as informal claims as of the dates of 
treatment, cannot form the basis of a higher disability 
rating for a low back disability.

In sum, the law, by which the Board is bound, provides that a 
claim for an increased rating will be the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later.  While the Board accepts the VA outpatient treatment 
records dated prior to March 1995 as informal claims, those 
records fail to show that the veteran was entitled to an 
increase in his service-connected lumbar spine disability.  
In this case, the Board finds that the assignment of a 50 
percent rating for a lumbar spine disability can be no 
earlier than March 25, 1995, the date the veteran filed his 
formal claim for an increased rating.  

Entitlement to an Effective Date Earlier than February 1, 
1985, 
for the Assignment of a 40 Percent Evaluation for a Thoracic 
Spine Disability

As above, DC 5285 is for application for the residuals of a 
fractured thoracic spine.  In addition, under DC 5291, 
limitation of motion of the thoracic spine will be assigned a 
noncompensable rating for slight limitation of motion, a 10 
percent rating for moderate limitation of motion, and a 10 
percent rating for severe limitation of motion.  In this 
case, the veteran is currently assigned a 10 percent rating 
for severe limitation of motion, plus additional 10 percent 
ratings for deformity of the T7, T11, and T12 vertebral 
bodies for a total of a 40 percent disabling rating.

The veteran contends that he is entitled to an earlier 
effective date for the assignment of a 40 percent rating for 
his thoracic spine disability.  After a careful review of the 
claims file, the Board finds that an effective date of 
October 4, 1984, but no earlier, is warranted.  

By rating decision dated in September 1999, the RO found 
clear and unmistakable error in failing to recognize a 
separate service-connected disability for residuals of a 
compression fracture of the thoracic spine.  Upon reviewing 
the claims file, the RO determined that the veteran was 
entitled to a separate 30 percent rating for a compression 
fracture of T11 and T12 (10 percent for limitation of motion 
plus 10 percent each for T11 and T12), with an effective date 
of February 1, 1985, the date severe limitation of motion of 
the back was noted in a VA examination.  Subsequently, the 
rating was increased to 40 percent, which included an 
additional 10 percent for the residuals of a T7 fracture but 
the effective date remained unchanged.  The veteran now 
challenged the effective date.

After a review of the evidence, the Board concludes that a VA 
medical record dated October 4, 1984, is sufficient to 
establish that the veteran was entitled to a higher 
disability rating.  Specifically, in the September 1999 
rating decision, the RO determined that a February 1, 1985, 
VA examination was the correct effective date based on the 
first showing of significant decreased range of motion of the 
back.  However, the Board notes that the October 4, 1984, 
treatment record indicated that the veteran had "marked 
limitation of ROM of back."  The Board finds that this 
evidence is, in fact, the first date that entitlement to a 
higher rating based on limitation of motion arose.  

Parenthetically, the Board notes that the veteran filed a 
claim for an increased rating on October 2, 1984, just two 
days prior to the date of the treatment record.  As noted 
above, the effective date for an increase will be the day of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2003).  In this case, he filed 
a claim on October 2, 1984, and "marked" limitation of 
motion was shown on October 4, 1984.  Therefore, the Board 
finds that the "date entitlement arose" is the later of the 
two dates and October 4, 1984, should be the appropriate 
effective date.

The Board has also considered whether there is any 
correspondence or medical evidence indicating an intent to 
file a claim prior to October 1984 or for finding that an 
increase in disability was factually ascertainable within one 
year prior to receipt of the claim in October 1984.  The 
Board has carefully reviewed the entire record, including VA 
medical records, but finds that there is nothing in these 
records which can be construed as an earlier claim for an 
increased rating.  Therefore, the Board finds that an 
effective date earlier than October 4, 1984, is not 
warranted.

In reaching these determinations, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in favor of an effective date of 
October 4, 1984, for the grant of a 40 percent rating for a 
thoracic spine disability but not for a lumbar spine 
disability.  However, there are no documents on file which 
would provide any basis for a higher rating for a thoracic 
spine disability prior to October 4, 1984.

Finally, in reviewing the appellant's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In February 2003, the RO notified the appellant of what 
information was needed to support his claims.  He was told 
that VA would assist him in obtaining evidence and he was 
given a list of evidence that could be used to support his 
claims.  In November 2003, his representative submitted the 
claims to the Board for resolution with an Informal Brief 
Presentation.  The veteran was also provided with an 
opportunity to present testimony before the Board, but he 
withdrew his hearing request.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to an effective date earlier than 
March 23, 1995, for the assignment of a 50 percent evaluation 
for a lumbar spine disability is denied.

Entitlement to an effective date of October 4, 1985, but no 
earlier, for the assignment of a 40 percent evaluation for a 
thoracic spine disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran contends, in essence, that he is unemployable 
because of his service-connected disabilities.  The Board 
notes that it has been several years since the veteran's most 
recent VA examination.  Moreover, in view of the veteran's 
complaints of pain, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  Further, in order to make certain that 
all records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there are any additional records that should be obtained.  
Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claim.  The RO should attempt to 
obtain copies of treatment records from 
all sources identified.  

3.  The RO should obtain outpatient 
treatment records concerning the veteran 
since April 2000 from the VA Medical 
Center (VAMC) in Gainesville, Florida.

4.  After responses have been received to 
the above requests for records and/or 
information, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the severity of his service-connected 
disabilities.  The claims folder should 
be provided to the examiner for review.  
After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to offer an opinion as to 
whether the veteran's service-connected 
disabilities are so severe as to preclude 
substantially gainful employment.  

5.  Thereafter, the RO should re-
adjudicate the TDIU issue in light of the 
evidence added to the file since the 
Supplemental Statement of the Case was 
issued.  If the benefits sought remain 
denied, the veteran and the 
representative should be provided with 
another Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



